Title: To John Adams from Richard Rush, 31 December 1813
From: Rush, Richard
To: Adams, John



Dear Sir.
Washington  December 31. 1813.

On Sunday last I saw the President, and he mentioned to me that not a single line had been received from our commissioners in Russia since they left the U. States. He spoke of it with surprise, and seemed at a loss to account for it, unless some dispatches from them had miscarried, as it is near eight months since they went away. Yesterday he mentioned to me in conversation, that, by the late arrival from Gottenburg, letters had been received from Mr Adams, and from him only. They were, however, he added, of old date—as far back as early in August—and shed no light upon the question of peace. Their more particular details I did not hear him state. Thus, Sir, it seems we are still as much in doubt as ever as to peace.
I cannot help hoping that your son does not mean to let any considerable portion of his life pass in Russia. Principles like his, sustained by talents so profound, ought not to be too long away from us. I think I see, I am afraid to see, crises before us that will require the aid of such statesmen as he in New England. The nation at large has a great stake in his principles, his patriotism, his high qualifications, his name. I have a thousand times wished since the war began that he had been among us instead of six thousand miles off; that the public eye might have been more upon him; that he might have been ripening still more largely in the public confidence than he stands already, and no individual in the country has more numerous claims to a high and lasting hold upon it; and above all that the nation in the important part of it to which he belongs might have had the benefit of his forcible and luminous pen towards the support of the just cause in which it is now fighting.
It is fighting, Sir; but alas, it seems to fight for nothing but disaster and defeat; and, I dread to add, disgrace. The news from the Niagara frontier has produced universal concern among the friends of the national cause. This, with what may follow upon it, added to embargo and the taxes will indeed be a trial upon the people’s firmness, upon their endurance. What, Sir, should be done. The prospect looks black. It is awful. Is it still left for us to “take courage, in the hope that “the tide will turn”? or is it not the torrent rolling too fiercely upon us to be turned back? Suppose the utmost efforts to be set on foot to replenish our army and make it more formidable than ever? where shall we find commanders? and may we not be doomed to pass yet another and another and another campaign in the school of affliction and disgrace? I cannot pursue the subject, and am sick at heart at the view of our publick affairs. Have we, Sir, ever seen worse times, and survived them? and how? If your experience and wisdom cannot answer,  that of no man’s in American can.
As I write on the last day of the year, passing away with its clouds upon our poor country, I must however beg leave to tender to you, in repetition, the same wishes I had the pleasure to offer on Christmas, and with them the assurances of my respectful devotion and friendship.

Richard Rush.